Title: To James Madison from Robert F. Slaughter and William Trimble, May 1813 (Abstract)
From: Slaughter, Robert F.,Trimble, William
To: Madison, James


May 1813. “It having been intimated that Genl. Lewis Cass either has or is about to resign the office of Marshall for the District of Ohio; we are induced to recommend Doctor John Hamm as a suitable character to succeed him in that office. In Doctor Hamm, we confide as a man of business, integrity and correct political principles, his standing in this State is evinced by his election to the important Station of Elector for President & Vice-President last fall and also elected to the House of Representatives from the County of Muskingum.”
